



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Paul, 2019 ONCA 304

DATE: 20190415

DOCKET: C60674

Feldman, Benotto and Brown JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Samuel Paul

Appellant

Michael Dineen, duty counsel

Andreea Baiasu, for the respondent

Heard and released orally: April 11, 2019

On appeal from the sentence imposed on January 29, 2015 by
    Justice McMahon of the Superior Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

It appears that in calculating the credit for pre-sentence custody, the
    sentencing judge and trial counsel made a mathematical error which resulted in
    credit of 13 months rather 13.3 months. Mr. Dineen submits that the sentence
    should therefore be reduced by 15 days.

[2]

Crown counsel agrees with the mathematical result but submits that no
    correction should be made based on the discretion of the trial judge and the
    small change involved.

[3]

In our view, given that all agree that a mathematical error was made in
    calculating the 1.5/1 credit for pre-sentence custody which was the clear
    intention of the sentencing judge, it is appropriate for this court to reduce
    the sentence by 15 days.

[4]

Leave to appeal sentence is therefore granted and the sentence appeal is
    allowed to the extent of reducing the sentence by 15 days.


